This was a suit to recover a balance alleged to be due by Alderete to the law firm of Moore  Moore, for professional services rendered, resulting in a verdict and judgment in favor of appellees.
There is no brief on file in appellant's behalf, and, since there is no fundamental error, the judgment will be affirmed. Because of such failure to file brief, the various assignments of error are not entitled to consideration and are not considered, but, in passing, it may be said that we have examined the entire record, and apparently none of the assignments are well taken, and, had they been presented by proper brief, the same would have been overruled.
Affirmed.